IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51171
                        Conference Calendar



REX ELWIN MORRISON,

                                         Plaintiff-Appellant,

versus

DARRYL G. BROWN; GWENDOLYN WILEY; JOHN HERISCKO;
MELINDA HOYLE BOZARTH,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-98-CV-157-JN
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Rex Elwin Morrison (#323706) has appealed the district

court’s judgment dismissing his civil rights complaint.   In his

complaint, Morrison contended that his constitutional rights to

due process and to free exercise of his religious disbelief had

been violated in connection with his transfer from an

Intermediate Sanction Facility (“ISF”) to a Substance Abuse

Felony Punishment Facility (“SAFPF”) based upon his lack of

compliance with a theistic substance-abuse program.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51171
                                -2-

     The transfer of Morrison from the ISF to the SAFPF involved

merely a change in the conditions of his parole.    See Ex parte

Adams, 941 S.W.2d 136, 137 (Tex. Crim. App. 1997) (en banc).

Under Sandin v. Conner, 515 U.S. 472, 484 (1995), Texas parolees

have no liberty interest in parole that is protected by the Due

Process Clause and cannot complain of the constitutionality of

procedural devices attendant to parole decisions.   Allison v.

Kyle, 66 F.3d 71 (5th Cir. 1995).   Moreover, in McGrew v. Texas

Bd. of Pardons & Paroles, 47 F.3d 158, 160-61 (5th Cir. 1995),

this court held that the rule in Heck v. Humphrey, 512 U.S. 477,

486-87 (1994), applies to claims for damages related to

violations of constitutional rights in parole proceedings.

Because an action attacking the validity of a parole proceeding

calls into question the fact and duration of confinement, a

§ 1983 plaintiff must prove that a sentence imposed as a result

of revocation proceedings has been invalidated by a state or

federal court.   See Littles v. Board of Pardons and Paroles Div.,

68 F.3d 122, 123 (5th Cir. 1995) (applying McGrew).   The judgment

is

     AFFIRMED.